             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
ASHLEY PULLEN,                                                :
                                                              :
                                    Plaintiff,                : Civil Action No.
                                                              :
                v.                                            : COMPLAINT
                                                              :
BRAMSHILL INVESTMENTS, LLC; ART                               : Jury Trial Demanded
DEGAETANO, in his individual and professional :
capacities; and STEPHEN SELVER, in his                        :
individual and professional capacities,                       :
                                                              :
                                    Defendants.               :
------------------------------------------------------------- X
         Plaintiff Ashley Pullen (“Plaintiff”), by and through her undersigned counsel, Wigdor

LLP, as and for her Complaint in this action against Defendant Bramshill Investments, LLC

(“Bramshill” or the “Firm”), Art DeGaetano and Stephen Selver (together “Defendants”), hereby

alleges as follows:

                               PRELIMINARY STATEMENT

       1.      One of the most important lessons learned from the #MeToo movement is that

while women have been subjected to unequal treatment, lower pay for equal work, sexual

harassment and gender discrimination, they are often fearful to make complaints about this

unlawful conduct.

       2.      It is now well established that women are far less likely to come forward and take

a stand against discriminatory conduct for fear of reprisals such as being terminated from

employment positions, being victim-shamed and otherwise being attacked.

       3.      When men in positions of power send the message to women that they will be

punished for exposing or complaining about unlawful discriminatory conduct, women are forced
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 2 of 32




to suffer in silence. It is precisely because of this that so many inherently insidious and evil acts

of sexual harassment and assault, as well as gender discrimination and other unlawful conduct in

the workplace, have never been exposed to the light of day.

       4.      We, as a society, should, and must, demand that women who speak out against

discrimination are taken seriously and respected, not fired or otherwise threatened for taking a

stand. If we fail in this, a rampant culture of sexual harassment and discrimination will continue

unabated. Mothers, wives and daughters will suffer at the hands of men who fail to view them as

co-equal productive members of the workforce.

       5.      Unfortunately, Defendants Bramshill, its Chief Investment Officer and Co-

Founder, Art DeGaetano, and its Chief Executive Officer, Stephen Selver, have apparently

learned nothing from the #MeToo movement. Specifically, during her employment with

Bramshill – a firm that employs only four women – Ms. Pullen was subjected to blatant acts of

gender discrimination, including, inter alia, less pay for equal work.

       6.      When Ms. Pullen complained about the discriminatory treatment to which she

was subjected, she was not taken seriously nor was she treated with respect. Instead, she was at

first chastised for “causing tension” and being “aggressive,” which is a sexist term regularly used

to put down and belittle women. Case in point, in an opinion written in the case of Price

Waterhouse v. Hopkins, 490 U.S. 228 (1989), Justice William J. Brennan, Jr. wrote:

               An employer who objects to aggressiveness in women but whose
               positions require this trait puts women in an intolerable and
               impermissible Catch 22: out of a job if they behave aggressively
               and out of a job if they do not. [The anti-discrimination laws] lift[
               ] women out of this bind.




                                                  2
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 3 of 32




       7.      When Ms. Pullen continued to complain, she was abruptly terminated in

retaliation for her complaints. Indeed, Ms. Pullen was terminated only one week after making an

explicit complaint about the “boys’ club” environment fostered by the Firm.

       8.      The reason provided for Ms. Pullen’s termination – that she had emailed business-

related documents to her personal email – is an obvious pretext for discriminatory and retaliatory

animus.

       9.      To begin, Bramshill had no rule prohibiting employees from forwarding business-

related documents to their personal email accounts to facilitate the employee working remotely.

In fact, Bramshill even allowed employees to send substantive business related emails – as

opposed to the mere forwarding of a document for the employee’s Bramshill related use – from

personal email accounts as long as the emails were not retained on a public email server such as

Google or Yahoo, which Ms. Pullen’s email was not. However, Bramshill even maintained an

exception to this rule allowing for the use of public email services as long as the employee’s

Bramshill email address was copied.

       10.     More to the point, during Ms. Pullen’s short tenure at the Firm, numerous

Bramshill male employees – including, but not limited to, Chief Operating Officer Kevin Jester,

Chief Compliance Officer Bill Nieporte, Senior Portfolio Manager Mike Hirshfield, Executive

Director Joshua Bubbs, Executive Director John Wasilewski and Operations Associate Roderick

Jones –sent over 30 emails to Plaintiff’s personal email without repercussion or further

investigation. It is inconceivable that the Firm terminated Ms. Pullen for sending emails to her

personal email when the Firm’s male employees, including its own CCO, sent business-related

emails of a higher level of confidentiality to Ms. Pullen’s personal email.



                                                 3
                Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 4 of 32




          11.    Unfortunately, Bramshill’s unlawful retaliatory conduct did not end with Ms.

Pullen’s termination.

          12.    On September 18, 2019, shortly after Ms. Pullen (through counsel) put Bramshill

on notice of her decision to pursue claims of gender discrimination and retaliation, Bramshill

threatened to sue her in a transparent attempt to silence Ms. Pullen and prevent her from

seeking to vindicate her rights under the anti-harassment and discrimination laws.

Specifically, Matthew P. Gallo, Esq., an attorney at Gordon Rees Scully Mansukhani, LLP

(“Gordon & Rees”), counsel for Bramshill, emailed, inter alia, the following to counsel for Ms.

Pullen:

                 Presently, we are aware that your client downloaded and stole
                 confidential and proprietary information and documents from
                 Bramshill. More specifically, wrongful converted numerous
                 proprietary contact list containing names, addresses, and telephone
                 numbers; client list containing investors and their investments;
                 marketing materials; among other confidential Bramshill property.
                 These are very serious allegations that could (and will) warrant
                 counterclaims under the New Jersey Computer Related Offenses
                 Act, and other common law claims. If your client proceeds with
                 filing a Complaint, Bramshill has authorized my firm to defend
                 the claims, and file counterclaims concerning your client’s
                 wrongdoing.

(Emphasis added).

          13.    Bramshill’s threat, communicated by Mr. Gallo, was clearly an act of further

retaliation.

          14.    First, the threat was made despite the fact that, as explained above, Ms. Pullen

engaged in no wrongdoing whatsoever. Indeed, the Firm’s own CCO emailed business-related

items to Ms. Pullen’s personal account and has not been terminated or threatened with litigation.




                                                 4
                Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 5 of 32




          15.    Second, the prospect of litigation against Ms. Pullen was never raised while she

was employed at the Firm or even shortly thereafter. Bramshill only threatened to sue Ms.

Pullen after she retained counsel and put the Firm on notice that she intended to pursue

claims under the anti-discrimination laws.

          16.    Finally, the retaliation did not end on September 18, 2019. On September 19,

2019 and September 20, 2019, Gordon & Rees sent not one, but two separate harassing letters

demanding that, among other ridiculous and baseless requests, “Ms. Pullen acknowledge and

agree to turn over her personal laptop to an independent forensic expert (to be identified by

Bramshill) to inspect and examine her computer databases and hard drives, cloud storage

accounts, electronic files and accounts, and other metadata.”

          17.    In addition to constituting unlawful retaliation, Gordon & Rees’s sudden repeated

and menacing demands and letters threatening to assert counterclaims against Plaintiff illustrate

the true motive behind Bramshill’s pretextual explanation for terminating Ms. Pullen—to

intimidate and harass a legitimate victim of discrimination.

          18.    This is precisely the sort of conduct that sends the message to women that they

will be punished for raising concerns about harassment and discrimination. It is precisely the

reason that so many women continue to suffer in silence, and it is something that must come to

an end.

          19.    Accordingly, Plaintiff files this action seeking redress for the discriminatory and

retaliatory conduct committed by Defendants in violation of the Equal Pay Act, 29 U.S.C. §§ 206

et seq. (the “EPA”), the New York State Human Rights Law, New York Executive Law §§ 290

et seq. (the “NYSHRL”), the New York City Human Rights Law, N.Y.C. Administrative Code



                                                  5
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 6 of 32




§§ 8-107 et seq. (the “NYCHRL”) and the New Jersey Law Against Discrimination, New Jersey

Statutes Annotated, 10:5-12, et seq. (“NJLAD”).

                             ADMINISTRATIVE PROCEDURES

        20.    Plaintiff will be filing a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and will seek leave to file an Amended Complaint alleging

violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.

(“Title VII”) following the EEOC’s issuance of a Notice of Right to Sue.

       21.     Any and all other prerequisites to the filing of this suit have been met.

                                 JURISDICTION AND VENUE

       22.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

action involves federal questions regarding the deprivation of Plaintiff’s rights under the Equal

Pay Act. The Court has supplemental jurisdiction over Plaintiff’s related claims arising under

State and local law pursuant to 28 U.S.C. § 1367(a).

       23.     Pursuant to 28 U.S.C. § 1391 and 29 U.S.C. § 1132(e), venue is proper in this

district because a substantial part of the events or omissions giving rise to this action, including

the unlawful employment practices alleged herein, occurred in this district.

                                             PARTIES

       24.     Plaintiff Ashley Pullen is a former employee of Bramshill and is a resident of the

State of New Jersey. Ms. Pullen was hired to work in Bramshill’s New York City office, which

was to be opened shortly after Ms. Pullen’s hiring. In the interim, Ms. Pullen worked for

Bramshill both in its New Jersey offices as well as in an office in New York City paid for by

Bramshill. At the time of her termination, Ms. Pullen worked approximately 25% of the time in

New Jersey and 75 % of the time in New York City.

                                                  6
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 7 of 32




       25.     Defendant Bramshill Investments, LLC is a Foreign Limited Liability Company

existing under the laws of the State of New Jersey with a principal place of business at 411

Hackensack Ave, 9th Floor, Hackensack, New Jersey 07601.

       26.     Defendant Art DeGaetano is the Chief Investment Officer and Co-Founder of

Bramshill. At all relevant times, Mr. DeGaetano met the definition of an “employer” under all

applicable statutes and exercised the authority to control Ms. Pullen’s employment, including her

work assignments, pay and responsibilities.

       27.     Defendant Stephen Selver is the Chief Executive Officer of Bramshill. At all

relevant times, Mr. Selver met the definition of an “employer” under all applicable statutes and

exercised the authority to control Ms. Pullen’s employment, including her work assignments, pay

and responsibilities.

                                 FACTUAL ALLEGATIONS

I.     BACKGROUND

       28.     In 2006, Ms. Pullen graduated magna cum laude from the University of Colorado.

       29.     After working for a few years in the finance sector, Ms. Pullen decided to get her

master’s degree at New York University (“NYU”). In 2013, Ms. Pullen graduated summa cum

laude with distinction, an honor that was awarded to only approximately 10% of her class.

       30.     Upon graduating from NYU, Ms. Pullen worked in Marketing and Investor

Relations at Hound Partners, LLC, an investment management firm of $4 billion seeded by the

prestigious Julian Robertson of Tiger Management.

       31.     From there, Ms. Pullen continued to work at a variety of billion-dollar level funds,

where she marketed and promoted each fund to the global institutional investor community.


                                                7
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 8 of 32




       32.     In each of her positions, Plaintiff played a key role in exponentially increasing her

employers’ assets and strengthening investor relationships.

       33.     In 2016, Ms. Pullen was asked to move to Singapore to lead business

development efforts for a $3.7 billion investment management firm, APS Asset Management.

       34.     As the Director of Business Development at this fund, Ms. Pullen was responsible

for coverage of 510 institutional investors globally and, in only five months, Ms. Pullen created

exposure to an additional 30,000 institutional investors.

       35.     In September 2017, Ms. Pullen, decided to launch her own firm, SparHawk

Advisory, LLC (“SparHawk”).

       36.     Ms. Pullen created SparHawk to help move the hedge fund industry forward and

assist women-owned alternative asset managers with instituting best practices and creating

infrastructure around the marketing process to successfully raise capital. SparHawk is not and

never has been a third-party marketer.

       37.     Based on her prior experiences, Plaintiff had successfully built a career and was a

recognized thought leader with respect to institutional marketing in the alternative investments

sector within Wall Street – a field that is dominated by men who are often twice her age.

       38.     Over the course of the last decade, Ms. Pullen has become a well-known

institutional marketer. She has been recognized for combining vision, creativity and industry

acumen to develop fund-specific asset-raising campaigns by targeting her global network of over

2,000 institutional investor contacts.

       39.     Ms. Pullen also has developed and maintained specialized knowledge pertaining

to the strategic targeting of investors, marketing materials, compliance, consultant relations,

operational infrastructure, CRM implementation, branding and messaging.

                                                 8
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 9 of 32




II.    MS. PULLEN JOINS BRAMSHILL

       40.     In March 2019, Ms. Pullen was introduced to Bramshill by a common contact,

Tim Gullickson.

       41.     Stephen Selver, the Chief Executive Officer of Bramshill, approached Plaintiff

after Mr. Gullickson gave Mr. Selver a list of potential marketers and told him that Ms. Pullen

was “the best option.”

       42.     On March 21, 2019 Mr. Selver interviewed Ms. Pullen for an Executive Director

position with a focus on institutional marketing and creating exposure within the investor

community.

       43.     On April 30, 2019, after a swift interview process, Mr. Selver offered Ms. Pullen

the position of Executive Director and she accepted.

       44.     On May 20, 2019, Ms. Pullen began working at Bramshill. 1 It was Ms. Pullen’s

understanding that she was to report to Mr. Selver and work in tandem with the other

institutional marketing-focused Executive Director, John Wasilewski, who had begun working

for the Firm only one week before Ms. Pullen. Mr. Wasilewski and Ms. Pullen had the same

exact title and role, and very similar backgrounds.

       45.     The institutional marketing team was comprised of Ms. Pullen, Mr. Wasilewski,

Joshua Bubbs, an Executive Director who had been with the Firm since 2017, Nicolas Amato, a

Managing Director, and Art DeGaetano, the Chief Investment Officer and Co-Founder of

Bramshill.


1
        Ms. Pullen had been told that she would be working out of the New York office as soon
as it opened the first week of June. However, Bramshill’s New York office ultimately opened
two months late on August 6, 2019 and Ms. Pullen ended up working 75% of her time out of a
co-working space in Manhattan, which Bramshill paid for.
                                                9
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 10 of 32




III.   MS. PULLEN IS DISCRIMINATED AGAINST AND MARGINALIZED
       BECAUSE SHE IS A WOMAN

       46.     Right away, Ms. Pullen noticed that there were very few women at the Firm –

only four out of the Firm’s 22 employees were women. Ms. Pullen was of course concerned by

the underrepresentation of women at the Firm, and hoped that this would not have a negative

impact on her day-to-day work.

       47.     Unfortunately, however, Plaintiff quickly saw that she was being marginalized

and passed over for opportunities in favor of her male colleagues; particularly Mr. Wasilewski –

who had been hired for exact the same role as Plaintiff.

       48.     By way of example only, the following illustrate the discriminatory way Ms.

Pullen was treated relative to her equally qualified male peer(s):

              On June 4, 2019, Mr. Selver requested that Plaintiff and Mr. Wasilewski
               submit investor names for their respective potential investor coverage
               lists.2 Dubiously, in submitting this list, Mr. Selver gave no parameters
               to Mr. Wasilewski but requested that Ms. Pullen only submit names of
               investors within the U.S. and Canada. Mr. Selver also allowed Mr.
               Wasilewski to submit a limitless number of investors but requested that
               Ms. Pullen keep her investor list to approximately 150 names.
               Ultimately, Ms. Pullen was entitled to coverage of only 159 investors,
               almost 100 fewer investors than Mr. Wasilewski was authorized to
               cover.3 Of course, this would have a significant negative impact on Ms.
               Pullen’s ability to retain investors and, in turn, earn compensation.

              On June 12, 2019, coverage for Synergy Fund Management
               (“Synergy”), a foreign firm based in Hong Kong, was given to Mr.
               Wasilewski despite the fact that Ms. Pullen had substantial connections
               to Synergy. Had Ms. Pullen been authorized to conduct outreach to
               foreign investors like the rest of her male colleagues, she likely would
               have been covering Synergy. Again, this discriminatory coverage


2
        Institutional marketers are typically compensated based on the type of investors they
cover, as that dictates the investment size.
3
        Mr. Wasilewski had coverage of 254 investors while Mr. Selver and Mr. Bubbs each had
coverage of approximately 210 investors.
                                                 10
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 11 of 32




               assignment would negatively impact Ms. Pullen’s ability to earn
               compensation relative to the opportunities given to her male peers.

              In mid-June, 2019, Ms. Pullen asked Mr. Selver if she could attend the
               Managed Funds Association conference in Chicago, explaining that the
               conference would be a tremendous opportunity to reconnect with
               investors. Mr. Selver outright disregarded Ms. Pullen’s request to go to
               the conference and – to add insult to injury – Mr. Selver attended with
               Mr. Wasilewski instead.

              On June 25, 2019, Mr. Selver called Plaintiff and accused her of stealing
               investor coverage of the Toronto-based entity, Innocap. When Ms.
               Pullen tried to explain that Mr. Selver was wrong and that Innocap was
               in fact on her coverage list, he began berating her and calling her
               “combative” and “aggressive.” These are, of course, gender-biased
               comments that never would have been made to a man. Indeed, later that
               afternoon, Mr. Selver clearly felt guilty about his inappropriate conduct
               and texted Ms. Pullen saying, “I made a mistake earlier.”

              To make matters worse, on June 27, 2019, Ms. Pullen sent Mr. Selver
               an email expressing her concern that Mr. Wasilewski was trying to
               poach both Rock Creek and Texas Teachers – two of Ms. Pullen’s
               designated investors – from Ms. Pullen’s list. In light of the accusations
               Mr. Selver had made towards her just two days earlier, Ms. Pullen
               expected that Mr. Selver would at the very least have a conversation
               with Mr. Wasilewski about this unethical behavior. Instead, Mr. Selver
               completely ignored Ms. Pullen’s concerns, responding that “all of us
               have connections there.” To say that this was disappointing to Ms.
               Pullen would be an understatement; Ms. Pullen was flabbergasted by the
               double standard to which she was subjected.

       49.     Over the course of the month of June 2019, Ms. Pullen grew discouraged by the

continuous marginalization she was experiencing at Bramshill. As such, she made explicit

complaints to Mr. Selver regarding this gender discrimination.

       50.     On June 10, 2019 Ms. Pullen had an in-person conversation with Mr. Selver

during which she explained that her inequitable coverage of investors relative to her colleague

Mr. Wasilewski was “a matter of gender discrimination.”




                                                11
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 12 of 32




       51.     On June 27, 2019, Ms. Pullen was again explicit in her complaint to Mr. Selver,

stating that “my male colleague [John] is poaching investors off of my list. Why has this not

been addressed?” Mr. Selver ignored Ms. Pullen’s complaint of discrimination and instead, he

simply instructed Ms. Pullen to submit additional investors to her list.4

       52.     Then, on July 8, 2019, the Firm’s view of Plaintiff really came into clear focus for

her when Mr. DeGaetano tasked Ms. Pullen at an internal sales meeting with overseeing

“events.”

       53.     Notably, Mr. DeGaetano had previously touted to Ms. Pullen that his ex-wife had

planned all the “firm outings” including the holiday parties and Firm offsite retreats. It was

obvious to Ms. Pullen that she was being charged with “events” solely because she was a

woman.

       54.     Indeed, in contrast, in connection with the same meeting, Mr. Bubbs was to create

a “pipeline” to show existing investor activity, while Mr. Amato and Mr. Wasilewski were

commissioned with re-creating all firm materials (something Ms. Pullen had years of experience

doing and had previously been working on).

       55.     After the group meeting, Ms. Pullen again spoke with Mr. Selver about the

discriminatory assignment and complained that “event-planning” lacked any analytical or

substantive work.

       56.     He responded, missing the mark completely, “we thought events was good for

you – that’s why I hired you.” Plaintiff was stunned and rendered speechless by Mr. Selver’s

patronizing statement, which completely undermined her reputation and level of expertise.

4
        Mr. Selver also told Ms. Pullen that foreign investors were “not a priority” at this time,
but of course, Mr. Selver failed to communicate this to the rest of the marketing team, who
continued to reach out to foreign entities.
                                                 12
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 13 of 32




       57.      Of course, women have historically and systematically been relegated to “event-

planning” roles while deemed unqualified for more analytical or technical positions. Ms. Pullen

could not believe that, in 2019, she was being subjected to the sexist and outdated stereotype that

women are fit only for administrative busy-work rather than substantive intellectual work.

IV.    MS. PULLEN IS PAID SIGNIFICANTLY LESS THAN HER MALE
       COUNTERPART, MR. WASILEWSKI

        58.     The gender discrimination and mistreatment extends to compensation.

        59.     Upon information and belief, Ms. Pullen has been dramatically underpaid relative

to her male counterpart, Mr. Wasilewski, who has an identical role and/or responsibilities,

including reaching out to investors, organizing events and roadshows, setting up meetings with

potential investors and general marketing and branding for the Firm. Both Mr. Wasilewski and

Ms. Pullen had the same amount of experience and the same type of experience in institutional

investor marketing.

        60.     Upon information and belief, Ms. Pullen’s bonus compensation would have been

approximately ten times less than that of Mr. Wasilewski and substantially less than other male

Bramshill employees with similar skill and with similar, or even less, experience. This is

because Mr. Wasilewski was given approximately ten times the amount of potential investor

assets to cover than Ms. Pullen.

        61.     Defendants’ decision to empower Mr. Wasilewski to have a drastically larger pool

of investment opportunity – which would have a direct impact on his pay such that his total

compensation would be significantly higher relative to Ms. Pullen’s – is not based on a bona fide

factor other than or unrelated to gender.




                                                13
                Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 14 of 32




          62.     Indeed, to the extent Bramshill claims that Ms. Pullen is paid less than certain

male counterparts because she does not have as many investor contacts on her investor-list, such

a claim only proves that male employees at Bramshill have been and continue to be favored by

Bramshill with the most prime opportunities and investors that carry the greatest compensation.

V.     MS. PULLEN IS SUBJECTED TO A HOSTILE WORK ENVIRONMENT AND
       BOYS’ CLUB ATMOSPHERE

       63.        This unequal treatment based on gender was further underscored by the explicit

inappropriate comments to which Ms. Pullen was exposed during her employment at Bramshill.

       64.        Ms. Pullen was constantly made to feel like she had been hired primarily for her

looks. By way of example only:

                 On a daily basis, Mr. Selver leered at Ms. Pullen and told her that she
                  “looked nice” or was wearing “a nice outfit.” These comments,
                  coming from her older, male boss made Ms. Pullen extremely
                  uncomfortable.     Of course, he never commented on the male
                  employees’ outfits or looks.

                 On July 12, 2019, while in Bermuda at an offsite retreat, after Mr.
                  Selver had had a few drinks, he grabbed Ms. Pullen by her arm and
                  pushed her towards an investor she had never met before – effectively
                  flaunting Ms. Pullen as though she were a trophy or a Barbie doll – in
                  order to gain business. In fact, as he pushed Ms. Pullen towards the
                  investor, he exclaimed, in sum and substance, “Look! You would be
                  working with her.”

                 On July 13, 2019, during a work dinner in Bermuda, Justin Byrnes, a
                  portfolio manager at the Firm, completely unsolicited exclaimed to
                  Laura Simione, “your new boobs look great!” regarding a recent
                  procedure she had gotten done on her breasts. Ms. Simione was visibly
                  uncomfortable and Ms. Pullen was understandably disturbed by the
                  comment.

       65.        Moreover, throughout the course of Ms. Pullen’s employment at Bramshill, Ms.

Pullen became aware that there were numerous “male-only” Firm events from which she was



                                                   14
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 15 of 32




excluded. These events further emphasized Ms. Pullen’s feeling that she was working in a very

hostile and sexist Firm.

       66.      For example, on June 13, 2019 and June 14, 2019, Bramshill organized two all-

male golf outings. Ms. Pullen was not invited to these outings, nor were any of the other three

women working for Bramshill.

       67.      Additionally, Mr. Selver also described to Plaintiff on multiple occasions the

various all-male events he hoped to host at different locales such as the Nexus Club, the Soho

House, as well as at the upcoming Super Bowl.

       68.      Nonetheless, even against this patently misogynist backdrop, Ms. Pullen had the

courage to continue to make complaints to Mr. Selver about the gender discrimination she was

experiencing.

VI.    MS. PULLEN REPEATEDLY ENGAGES IN PROTECTED ACTIVITY

       69.      As mentioned above, Ms. Pullen first made Mr. Selver aware that she was upset

about “gender discrimination” and the gender-based animus she was experiencing on June 10,

2019 in an in-person conversation.

       70.      Then, on July 22, 2019, Ms. Pullen additionally had the courage to raise

concerns regarding SEC violations during an internal sales call with various Firm employees.5

       71.      Mr. Wasilewski had indicated that he wanted to distribute preliminary

performance estimates to prospective investors. According to Rule 206(4)-1 (the “Advertising

Rule”) under the Investment Advisers Act of 1940 (the “Advisers Act” 15 U.S.C. § 80b-1) this




5
       The participants on the call were Ms. Pullen, Mr. Bubbs, Mr. Wasilewski, Martin Burke,
Ms. Simione and Mr. Selver.
                                               15
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 16 of 32




could be construed as circulating or distributing an advertisement that contains an untrue

statement of material fact, or that is otherwise false or misleading.

       72.     Preliminary performance estimates can, however, be distributed to current

investors. Plaintiff told Mr. Selver that this disclosure would be completely illegal and a

violation of SEC rules.

       73.     As expected, Ms. Pullen’s complaint was wholly ignored and Mr. Selver

dismissed her comments as irrelevant and insignificant on the call.

       74.     Then, on July 30, 2019 Mr. Selver called Plaintiff and began berating her and

accusing her of “causing tension” within the marketing team.

       75.     Using typical sexist language, he accused Plaintiff of having an “aggressive”

communication style with the other men on the marketing team.

       76.     Obviously, Mr. Selver had never criticized Ms. Pullen’s colleagues for being too

aggressive or assertive; in fact, he had often praised Mr. Wasilewski and Mr. Bubbs for their

forceful and emphatic working styles.6

       77.     This conduct is completely unlawful under the anti-discrimination laws. Indeed,

in an opinion written in the landmark Supreme Court case, Price Waterhouse v. Hopkins, Justice

William J. Brennan, Jr. wrote:

               An employer who objects to aggressiveness in women but whose
               positions require this trait puts women in an intolerable and
               impermissible Catch 22: out of a job if they behave aggressively
               and out of a job if they do not. Title VII lifts women out of this
               bind.7



6
      David G. Smith et al., The Different Words We Use to Describe Male and Female
Leaders, Harvard Business Review, May 25, 2018, https://hbr.org/2018/05/the-different-words-
we-use-to-describe-male-and-female-leaders.
7
      Price Waterhouse v. Hopkins, 490 U.S. 228 (1989).
                                             16
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 17 of 32




        78.     Ms. Pullen was offended and shocked at Mr. Selver’s accusation that she was the

cause of the “tension” within the marketing team.

        79.     Ms. Pullen stated to Mr. Selver very clearly that “the only reason this tension

exists is because you are running the marketing team like a boys’ club.”

        80.     Instead of addressing Ms. Pullen’s complaint of gender discrimination, Mr. Selver

neglected to address this issue and retaliated against Plaintiff by terminating her employment a

mere seven days later.

VII.    MS. PULLEN IS TERMINATED IN RETALIATION FOR HER PROTECTED
        COMPLAINTS

        81.     In a blatant act of retaliation, on August 7, 2019, only one week after she

complained about the “boys’ club” environment at the Firm, Ms. Pullen’s access to Bramshill’s

systems was cut off abruptly.

        82.     The following day, Mr. DeGaetano called Ms. Pullen and terminated her,

pretextually claiming that Ms. Pullen had engaged in a compliance violation by sending

“confidential information” to her personal email.

        83.     Following this call, Ms. Pullen sent an email to Mr. DeGaetano explaining that

she had never stolen anything from the Firm and had only used her personal laptop – for which

she had previously received approval – so she could use two screens to do her work outside of

the office.

        84.     This was necessary because Bramshill never supplied Ms. Pullen with an

adequate computer setup in the temporary office space she used during her employment.




                                                 17
             Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 18 of 32




       85.     In her email, Ms. Pullen further cited multiple clauses within the Bramshill

Compliance Manual and Employment Agreement to show that she had not violated any

Bramshill policies whatsoever.

       86.     It is not a coincidence that Ms. Pullen was terminated just days after she

complained to Mr. Selver about potential SEC violations and that he was running Bramshill like

a “boys’ club.”

       87.     The pretextual nature of this justification for Ms. Pullen’s termination is even

more apparent given that Ms. Pullen did not violate her employment agreement and had never

been told that she could not use her personal computer or SparHawk email account – which is on

a private server – to advance her work productivity.

       88.     Bramshill’s sudden termination of Ms. Pullen makes clear that the decision to

terminate her is nothing more than mere pretext, designed to conceal the real discriminatory and

retaliatory reasons the Firm terminated Ms. Pullen – because of her gender and because she had

just days earlier displayed the nerve to confront Mr. Selver about his inappropriate and unlawful

conduct.

       89.     Bramshill’s inconsistent application of “compliance procedures” additionally

reveals that Ms. Pullen’s termination was a farcical ruse drummed up to conceal Bramshill’s

discriminatory and retaliatory reasons for her termination.

       90.     Specifically, during Ms. Pullen’s employment, numerous Bramshill male

employees – including, but not limited to, COO Mr. Jester, CCO Mr. Nieporte, Senior Portfolio

Manager Mr. Hirshfield, Executive Director Mr. Bubbs, Executive Director Mr. Wasilewski and

Operations Associate Mr. Jones,– had sent over 30 emails to Plaintiff’s personal SparHawk

email without repercussion or further investigation.

                                                18
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 19 of 32




        91.     These emails included documents related to Bramshill’s proprietary trading

formulas, investor information and preliminary performance figures, which were of a higher

level of confidentiality than the documents related to Ms. Pullen’s alleged compliance violation.

        92.     The male employees that sent these documents to Ms. Pullen’s SparHawk email

not only remain employed at Bramshill, but they were also not warned or reprimanded in any

way, and likely did not have their email accounts searched by a third-party vendor, as did

Plaintiff.

VIII. ONGOING RETALIATION AGAINST MS. PULLEN SINCE HER
      TERMINATION

        93.     Bramshill’s actions since Ms. Pullen’s termination further demonstrate that

Bramshill does not have actual concerns related to the security of its data and is only trying to

punish Plaintiff further for engaging in protected activity.

        94.     For more than six weeks after Bramshill had terminated Ms. Pullen, Bramshill

had not requested even once that Ms. Pullen delete any of the documents that they claim she sent

to herself in violation of compliance rules. In fact, Ms. Pullen continues to have access, even

after her termination, to an application on her phone – Sync – that contains sensitive Bramshill

documents.8 Further, Ms. Pullen continues to receive emails from Bramshill to her personal

SparHawk address with sensitive performance information, with the latest email dated

September 16, 2019.

        95.     If Bramshill’s stated basis for Ms. Pullen’s termination was genuine, it would

have at the very least taken some real measures to protect its data and information immediately

upon the conclusion of Ms. Pullen’s employment.

8
       Bramshill never requested that Ms. Pullen delete the application on her cell phone that
provides access to all of Bramshill’s documents.
                                               19
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 20 of 32




       96.      To make matters worse, on August 21, 2019, two weeks after her termination, Ms.

Pullen became aware that Bramshill sent an email to the Women in Asset Management Awards

during the week of August 12, 2019, attempting to have Ms. Pullen stripped of her nomination

for “Business Role Model of the Year.”

       97.      Ms. Pullen was nominated by her own network of contacts for this award and the

shortlist of candidates was pre-determined by one’s overall contributions to the positive

encouragement of women in finance. Ms. Pullen was certainly not shortlisted for this category

based on her three-month tenure at Bramshill.

       98.      There is absolutely no justification for Mr. Selver, Mr. DeGaetano and Bramshill

to request that Ms. Pullen be stripped of this nomination other than pure spite and retaliation for

Ms. Pullen having complained about sexism and gender discrimination to Mr. Selver.

       99.      Then, on August 28, 2019, counsel for Ms. Pullen, Wigdor LLP (“Wigdor”) sent a

letter to Bramshill outlining Plaintiff’s claims of gender discrimination and retaliation and the

intent to litigate them. Wigdor requested a response by September 8, 2019.

       100.     On September 3, 2019, Wigdor received a letter from Bruce Atkins at Deutsch

Atkins, P.C. requesting an extension to September 12, 2019 of the requested response deadline.

However, on September 12, 2019, counsel for Ms. Pullen still had not heard from Mr. Atkins and

inquired as to when he could expect to have a discussion. Mr. Atkins responded that he was only

meeting with his client for the first time on Monday, September 16, 2019, and that he would be

in a position to discuss for the first time on Tuesday, September 17, 2019.

       101.     Then, instead of engaging in a discussion as he had represented, Mr. Atkins

simply emailed Wigdor that Bramshill had insurance and that the insurance attorneys would

respond.

                                                 20
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 21 of 32




       102.     On September 18, 2019, Wigdor received a retaliatory and threatening email from

Bramshill’s insurance counsel, Mr. Gallo, at Gordon & Rees, asking for an additional two weeks

to “fully investigate the allegations” and stating the following:

                Presently, we are aware that your client downloaded and stole
                confidential and proprietary information and documents from
                Bramshill. More specifically, wrongful [sic] converted numerous
                proprietary contact list containing names, addresses, and telephone
                numbers; client list containing investors and their investments;
                marketing materials; among other confidential Bramshill property.
                These are very serious allegations that could (and will) warrant
                counterclaims under the New Jersey Computer Related Offenses
                Act, and other common law claims. If your client proceeds with
                filing a Complaint, Bramshill has authorized my firm to defend
                the claims, and file counterclaims concerning your client’s
                wrongdoing.

        103. Obviously, given that Bramshill waited more than a month to make this threat, it

is well aware that no legitimate basis for any counterclaim exists. Indeed, if any legitimate basis

existed for legal action against Ms. Pullen, Bramshill would have filed such action when Ms.

Pullen was terminated or shortly thereafter. It is clear that the only reason that this threat was

made is because Ms. Pullen retained counsel in connection with her claims of unlawful

discrimination and retaliation.

        104. As if this were not enough of a clear and explicit retaliatory threat, Gordon &

Rees then sent not one but two separate harassing letters on September 19, 2019 and September

20, 2019 demanding that, among other ridiculous and baseless requests, Ms. Pullen

“acknowledge and agree to turn over her personal laptop to an independent forensic expert (to be

identified by Bramshill) to inspect and examine her computer databases and hard drives, cloud

storage accounts, electronic files and accounts, and other metadata.” (Emphasis added).




                                                 21
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 22 of 32




        105. Gordon & Rees’s sudden and menacing demands and letters in and of themselves

illustrate the true motive behind Bramshill’s purported justification for terminating Ms. Pullen –

to intimidate a legitimate victim of discrimination.

       106.     These threatened counterclaims are clearly an effort to quell Ms. Pullen’s efforts

to exercise her legal rights, and act as a cover for the gender discrimination Ms. Pullen endured

and had the nerve to complain about during her employment with Defendants.

                                  FIRST CAUSE OF ACTION
                                (Violations of the Equal Pay Act)
                                     Against All Defendants

       107.     Plaintiff hereby repeats and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       108.     During the period of employment of Plaintiff, Defendants were subject to the

provisions of the EPA. During that time, Defendants required Plaintiff to perform the same or

substantially the same job position as male employees, requiring equal skill, effort, and

responsibility under similar working conditions at the same establishment, and paid Plaintiff at a

rate of pay, including salary and bonus, less than such male employees. The differential rate of

pay was not part of or occasioned by a seniority system, merit system, a system based on the

quantity or quality of production, or upon a factor other than gender.

       109.     Defendants engaged in patterns, practices and/or policies of employment which

willfully discriminated against Plaintiff on the basis of her gender and by paying Plaintiff a lesser

rate of pay, including salary and bonus, than that paid to male employees performing the same or

substantially similar job duties which require equal skill, effort, and responsibility, and under the

same working conditions and at the same establishments.

       110.     By the actions described above, among others, Defendants have violated the EPA.

                                                 22
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 23 of 32




       111.     As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of the EPA, Plaintiff has suffered, and continues to suffer, harm for which

she is entitled to an award of monetary damages and other relief.

       112.     Plaintiff is further entitled to liquidated damages.

                                SECOND CAUSE OF ACTION
                            (Retaliation in Violation of the NYSHRL)
                                      Against All Defendants

       113.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

       114.     By the actions described above, among others, Defendants violated the NYSHRL

in that they unlawfully retaliated against Plaintiff for her engagement in protected activities and

her opposition to the unlawful conduct of Defendants in violation of the NYSHRL, including,

inter alia, by terminating her employment and threatening to assert counterclaims against Ms.

Pullen should she seek to vindicate her statutory rights.

       115.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       116.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress, including, but not limited to, depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, as well as emotional pain and

suffering, for which she is entitled to an award of monetary damages and other relief.




                                                  23
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 24 of 32




                                THIRD CAUSE OF ACTION
                          (Gender Discrimination under the NYSHRL)
                                    Against All Defendants

       117.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       118.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYSHRL by denying her the opportunity to work in an employment setting free

of unlawful discrimination.

       119.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYSHRL by fostering, condoning, accepting, ratifying and/or otherwise failing

to prevent or to remedy a hostile work environment that has included, among other things,

unwanted touching, verbal abuse and derogatory comments.

       120.     Defendants have discriminated against Plaintiff on the basis of gender in violation

of the NYSHRL by, inter alia, terminating her employment on the basis of her gender.

       121.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       122.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental

anguish and emotional distress, including, but not limited to, depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, as well as emotional

pain and suffering, for which she is entitled to an award of monetary damages and other relief.




                                                24
                 Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 25 of 32




                                  FOURTH CAUSE OF ACTION
                      (Aiding and Abetting Discrimination under the NYSHRL)
                              Against Defendants Selver and DeGaetano

          123.     Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs, as though fully set forth herein.

          124.     Defendants Selver and DeGaetano knowingly or recklessly aided and abetted the

unlawful employment practices and discrimination against Plaintiff in violation of the NYSHRL.

          125.     As a direct and proximate result, Plaintiff has suffered, and continues to suffer,

monetary and/or economic damages, including, but not limited to, loss of past and future income,

compensation and benefits, for which she is entitled to an award of monetary damages and other

relief.

          126.     As a direct and proximate result, Plaintiff has suffered, and continues to suffer,

severe mental anguish and emotional distress, including, but not limited to, depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

emotional pain and suffering, for which she is entitled to an award of compensatory damages and

other relief.

                                    FIFTH CAUSE OF ACTION
                              (Retaliation in Violation of the NYCHRL)
                                        Against All Defendants

          127.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

          128.     By the actions described above, among others, Defendants violated the NYCHRL

in that they unlawfully retaliated against Plaintiff for her engagement in protected activities and

her opposition to the unlawful conduct of Defendants in violation of the NYCHRL, including,



                                                    25
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 26 of 32




inter alia, by terminating her employment and threatening to assert counterclaims against Ms.

Pullen should she seek to vindicate her statutory rights.

       129.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       130.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress, including, but not limited to, depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, as well as emotional pain and

suffering, for which she is entitled to an award of monetary damages and other relief.

       131.     Defendants’ unlawful and retaliatory actions were intentional, done with malice,

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under

the NYCHRL for which Plaintiff is entitled to an award of punitive damages.

                                SIXTH CAUSE OF ACTION
                         (Gender Discrimination under the NYCHRL)
                                   Against All Defendants

       132.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       133.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYCHRL by denying her the opportunity to work in an employment setting free

of unlawful discrimination.

       134.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYCHRL by fostering, condoning, accepting, ratifying and/or otherwise failing



                                                 26
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 27 of 32




to prevent or to remedy a hostile work environment that has included, among other things,

unwanted touching, verbal abuse and derogatory comments.

       135.     Defendants have discriminated against Plaintiff on the basis of gender in violation

of the NYCHRL by, inter alia, terminating her employment on the basis of her gender.

       136.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       137.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, severe mental

anguish and emotional distress, including, but not limited to, depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, as well as emotional

pain and suffering, for which she is entitled to an award of monetary damages and other relief.

       138.     Defendants’ unlawful and discriminatory actions were intentional, done with

malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NYCHRL for which Plaintiff is entitled to an award of punitive damages.

                              SEVENTH CAUSE OF ACTION
                  (Aiding and Abetting Discrimination under the NYCHRL)
                          Against Defendants Selver and DeGaetano

        139. Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs, as though fully set forth herein.

        140. Defendants Selver and DeGaetano knowingly or recklessly aided and abetted the

unlawful employment practices and discrimination against Plaintiff in violation of the NYCHRL.

        141. As a direct and proximate result, Plaintiff has suffered, and continues to suffer,

monetary and/or economic damages, including, but not limited to, loss of past and future income,
                                                27
                 Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 28 of 32




compensation and benefits, for which she is entitled to an award of monetary damages and other

relief.

          142. As a direct and proximate result, Plaintiff has suffered, and continues to suffer,

severe mental anguish and emotional distress, including, but not limited to, depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

emotional pain and suffering, for which she is entitled to an award of compensatory damages and

other relief.

          143. Defendant Selver’s and Defendant DeGaetano’s unlawful discriminatory and

retaliatory actions constitute malicious, willful and wanton violations of NYCHRL, for which

Plaintiff is entitled to an award of punitive damages.

                                  EIGHTH CAUSE OF ACTION
                               (Retaliation in Violation of the NJLAD)
                                        Against All Defendants

          144.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

          145.     By the actions described above, among others, Defendants violated the NJLAD in

that they unlawfully retaliated against Plaintiff for her engagement in protected activities and her

opposition to the unlawful conduct of Bramshill in violation of the NJLAD, including, inter alia,

by terminating her employment and threatening to assert counterclaims against Ms. Pullen

should she seek to vindicate her statutory rights.

          146.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NJLAD, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.



                                                   28
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 29 of 32




       147.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NJLAD, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress, including, but not limited to, depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, as well as emotional pain and

suffering, for which she is entitled to an award of monetary damages and other relief.

       148.     Defendants’ unlawful and discriminatory actions were intentional, done with

malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NJLAD for which Plaintiff is entitled to an award of punitive damages.

                                NINTH CAUSE OF ACTION
                           (Gender Discrimination under the NJLAD)
                                    Against All Defendants

       149.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if fully set forth herein.

       150.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NJLAD by denying her the opportunity to work in an employment setting free of

unlawful discrimination.

       151.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NJLAD by fostering, condoning, accepting, ratifying and/or otherwise failing to

prevent or to remedy a hostile environment that has included, among other things, unwanted

touching, verbal abuse and derogatory comments.

       152.     Defendants have discriminated against Plaintiff on the basis of gender in violation

of the NJLAD by, inter alia, terminating her employment on the basis of her gender.




                                                29
              Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 30 of 32




       153.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NJLAD, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

       154.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NJLAD, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress, including, but not limited to, depression, humiliation, embarrassment,

stress and anxiety, loss of self-esteem and self-confidence, as well as emotional pain and

suffering, for which she is entitled to an award of monetary damages and other relief.

       155.     Defendants’ unlawful and discriminatory actions were intentional, done with

malice and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights

under the NJLAD for which Plaintiff is entitled to an award of punitive damages.

       156.     Plaintiff is further entitled to reasonable costs and attorneys’ fees.

                                 TENTH CAUSE OF ACTION
                         (Aiding and Abetting Violations of the NJLAD)
                            Against Defendants Selver and DeGaetano

       157.     Plaintiff hereby repeats and realleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

       158.     Defendants Selver and DeGaetano knowingly or recklessly aided, abetted and

directly participated in the unlawful employment practices perpetrated against Plaintiff in

violation of the NJLAD.

       159.     As a direct and proximate result of Defendant Selver’s and Defendant

DeGaetano’s unlawful conduct in violation of the NJLAD, Plaintiff has suffered, and continues

to suffer, monetary and/or economic harm for which she is entitled to an award of monetary

damages and other relief.

                                                  30
               Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 31 of 32




       160.      As a direct and proximate result of Defendant Selver’s and Defendant

DeGaetano’s unlawful conduct in violation of the NJLAD, Plaintiff has suffered and continues to

suffer mental anguish and emotional distress for which she is entitled to an award of monetary

damages and other relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against the

Defendants, containing the following relief:

       A.        A declaratory judgment that the actions, conduct and practices of Defendants

described herein violate the laws of the United States, the State of New Jersey and the State and

City of New York;

       B.        An award of damages in the an amount to be determined at trial, plus prejudgment

interest to compensate Plaintiff for all monetary and/or economic damages;

       C.        An award of damages in an amount to be determined at trial, plus prejudgment

interest, to compensate Plaintiff for all non-monetary and/or compensatory damages, including,

but not limited to, compensation for her mental anguish and emotional distress, humiliation,

embarrassment, stress and anxiety, loss of self-esteem, self-confidence and personal dignity, and

emotional pain and suffering and any other physical and mental injuries;

       D.        An award of damages to be determined at trial, plus prejudgment interest, to

compensate Plaintiff for harm to her professional and personal reputations and loss of career

fulfillment;

       E.        An award of punitive damages;

       F.        An award of liquidated damages;

       G.        Reinstatement;

                                                 31
            Case 1:19-cv-08843 Document 1 Filed 09/24/19 Page 32 of 32




       H.      An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s

reasonable attorneys’ fees to the fullest extent permitted by law; and,

       I.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.


Dated: September 24, 2019                     WIGDOR LLP
       New York, New York

                                              By: ___________________________
                                                     Douglas H. Wigdor
                                                     Michael J. Willemin
                                                     Julia L. Elmaleh-Sachs

                                              85 Fifth Avenue
                                              New York, NY 10003
                                              Telephone: (212) 257-6800
                                              Facsimile: (212) 257-6845
                                              dwigdor@wigdorlaw.com
                                              mwillemin@wigdorlaw.com
                                              jelmaleh-sachs@wigdorlaw.com

                                              Attorneys for Plaintiff




                                                 32
